
	
		II
		111th CONGRESS
		1st Session
		S. 198
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2009
			Mr. Sanders (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Secretary of Transportation to waive
		  non-Federal share requirements for certain transportation programs and
		  activities through September 30, 2009.
	
	
		1.Non-Federal share
			 requirements applicable to transportation programs and activities
			(a)Definition of
			 covered transportation program or activityIn this section, the term covered
			 transportation program or activity means a program or activity for which
			 funds are authorized under the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users (Public Law 109–59) or an
			 amendment made by that Act.
			(b)Temporary
			 waiverFor the period
			 specified in subsection (c), the Secretary of Transportation shall waive any
			 requirement that would otherwise require a State or local government to
			 contribute non-Federal funds toward the cost of a covered transportation
			 program or activity.
			(c)ApplicabilitySubsection (b) shall apply with respect to
			 a covered transportation program or activity carried out by a State or local
			 government during the period beginning on the date of enactment of this Act and
			 ending on September 30, 2009.
			(d)Effect of
			 sectionNothing in this
			 section prohibits a State or local government from contributing non-Federal
			 funds toward the cost of a covered transportation program or activity.
			
